Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 02/02/2021.
In accordance with Applicant’s amendment, claims 1, 6-7, 12, and 20 are amended.  Claims 1-20 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.

Response to Arguments
With respect to the §101 rejection of claims 1-20, Applicant first argues under Step 2A Prong One of the eligibility inquiry that the claimed “multisite heterogeneous workforce scheduling problem” that requires a set of technicians, a set of work items, each pair of work items, each technician, “does not refer to a set of two work items and two technicians, as suggested by the Office Action, and cannot be performed by a human mind” and that the “multisite heterogeneous workforce scheduling problem is known to have multiple technicians in multiple sites with multiple work items and schedules, and accordingly high magnitude of sub-problems” (Remarks at pgs. 8-9).  The Examiner respectfully disagrees.
In response, the Examiner emphasizes that the claim scope covers a scenario in which the multisite, set of work items and set of technicians, plurality of subproblems, and calculating one or more components covers a claim scope of two sites, two work items, two technicians, two subproblems and one component, which the Examiner maintains that, contrary to applicant’s assertion, can be easily accomplished mentally even with the assistance of pen and paper, which nevertheless qualifies as a mental process (as noted at pg. 9 of the October 2019 Update).  Notably, “multiple technicians in multiple sites with multiple work items and schedules” covers a scope of one or more of the sites, work items, and schedules, i.e. two, three, four, … and so on.  Thus, Applicant’s reliance on the term “multiple” does not negate the logical finding that the claims cover a scope of merely two of the technicians, sites, work items and schedules, which could be easily accomplished mentally or at most with the assistance of pen and paper.
Applicant’s assertion that there is a “high magnitude of sub-problems” is an unsupported assertion lacking merit because the claims do not require a “high magnitude of sub-problems” and it would be improper to import such claim limitations Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  See also, CollegeNet, Inc. v. Apply Yourself Inc., 418 F.3d 1225, 1231 (Fed. Cir. 2005) (while the specification can be examined for proper context of a claim term, limitations from the specification will not be imported into the claims).  Furthermore, Applicant has not shown how a claimed scenario covering multiple sites, items, technicians, subproblems and one component necessarily encompasses a “high magnitude of sub-problems” that would preclude the corresponding steps/calculations as being incapable of being practically performed in the human mind.  Therefore, similar to the rationale provided by the Federal Circuit addressing a similar argument in the Planet Bingo decision (which is nonprecedential, though certainly instructive), “We need not, and do not, address whether a claimed invention requiring many transactions might tip the scales of patent eligibility, as the claims fall far short of capturing an invention that necessarily handles ‘thousands, if not millions’ of bingo numbers or players.”  The same response provided by the CAFC in the Planet Bingo decision is therefore adopted in rebutting Applicant’s assertion that the “multisite heterogeneous workforce scheduling problem is known to have multiple technicians in multiple sites with multiple work items and schedules, and accordingly high magnitude of sub-problems” and that the claims cannot be performed by a human mind.”
Furthermore, although the claims do not require a “high magnitude of sub-problems,” even if the calculating did involve a large number of elements to calculate as part of an NP-hard problem/solution (which is not required by the claim scope), this would nevertheless still amount to mathematical calculations (which itself is abstract, as noted in the 2019 PEG), and even if performing such calculations using a computer would represent an improvement in speed/efficiency as compared to using pen and paper, any alleged improvement would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Applicant next argues under Step 2B that “The claims amount to significantly more than the alleged abstract idea,” arguing that the limitations of “calculating a measure of likelihood for each pair of work items belong to the same sub-problem in a decomposition of the problem instance into a plurality of sub-problems” and “calculating relation between the pair of work items and each technician, said relation provided in the form of a utility function of scheduling either of the pair of work items to the technician” are “highly unconventional and non-generic, and therefore sufficient for transforming the claims to patent eligible subject matter” (Remarks at pgs. 9-10).
In response, the Examiner notes that a §101 rejection, including one based on a judicial exception, does not hinge on whether or not the invention as a whole, or any particular limitation, is deemed novel over the prior art.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).  Accordingly, even if the “calculating” steps cited by Applicant were shown to be novel (which has not been done in this instance), such a finding would not control the outcome of the subject matter eligibility inquiry because these steps fall within the scope of the abstract idea itself since the calculations can be performed in the human mind (e.g., human evaluation, judgment) or at most with the aid of a pen and paper, which nevertheless qualifies as a mental process (as noted at pg. 9 of the October 2019 Update), thus falling within the “Mental Processes” abstract idea grouping, and the “calculating” steps also set forth mathematical calculations, thus falling with the “Mathematical Concepts” abstract idea grouping.  Accordingly, the claimed “calculating” steps cannot be deemed significantly more than the abstract idea itself because they are in fact part of the abstract idea set forth in the claims.
For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.

With respect to the §103 rejection of claims 1-20, and with particular respect to independent claim 1, Applicant first argues that the cited references fail to teach the limitation of “calculating a measure of likelihood that a pair of work items belong to the same sub-problem” (Remarks at pg. 11).  The Examiner respectfully disagrees.
Although Applicant asserts that “The Office action asserts that Nath teaches this feature” (Remarks at pg. 11), Applicant’s assertion is incorrect because the Office Action expressly acknowledges that neither Pereira nor Nath teach the limitation of “calculating, by the processor, a measure of likelihood for each pair of work items from the set of work items to belong to the same sub-problem.”  Instead, the Office Action plainly relies on Sar to teach the disputed limitation.  In particular, the Office Action asserts that Sar teaches calculating, by the processor, a measure of likelihood for each pair of work items from the set of work items to belong to the same sub-problem (paragraphs 19, 64, 67-69, 79, and Figs. 3A-D:  e.g., task similarity engine 120 may determine, based on comparing task components of task 300 and task 310, that there is an 80% likelihood that task 300 and task 310 are similar, and assign S1 the value of 0.8; For example, a task completion step of "Travel to Grocery Store 1" may be associated with a task of a user if the user is located within a threshold distance of "Grocery Store 1").  The Examiner notes that Sar’s calculation of the likelihood that tasks are similar is functionally the same as the claims measure of likelihood of a pair of work items as belonging to the same sub-problem.  In Sar’s grocery store example, tasks 300 and 310 are both tasks that are associated with, for example, a sub-problem embodied via a grocery store trip, such that the tasks both fall under the scope of the grocery store trip in the given example.
Applicant further argues that “there is no teaching in Nath providing a relation in the form of a utility function,” referring to amended claim 1 (Remarks at pg. 12).  The Examiner respectfully disagrees.
In particular, Nath clearly teaches the relations between work items in the form of a utility function within the limitation of calculating, by the processor, a measure…, said calculating comprises calculating one or more components indicating a relation between the pair of work items and each technician from the set of technicians potentially scheduled to execute either of them, said relation provided in the form of a utility function of scheduling either of the pair of work items to the technician (See Nath at paragraphs 92-96, 100-104, and 120-131).  For example, paragraphs 123-132 thoroughly describe a technique for “Computing the Utility Function” for a set of tasks assigned to workers in pursuit of computing maximizing the utility function for each task/worker pair, and as noted in paragraph 131, to find the task bundle recommendations for each worker).
Applicant further argues that Nath’s teachings refer to two task bundles, and not two work items (Remarks at pg. 12).  The Examiner respectfully disagrees and points out that Nath shows, in Fig. 2 for example, two workers (elements 230 and 240) and their corresponding daily commute paths (shown by dashed lines) in relation  to pairs of work items (e.g., Task1 and Task2 shown in element 220), and paragraph 28 notes that “task recommendation module 130 evaluates those tasks, any associated task contexts, learned worker models 135 for one or more human or virtual workers (140, 145, 150, 155) in a worker pool,” which further supports the finding that Nath’s optimizing algorithm considers relations between each of the work items/bundles and each of the workers (via their worker models).  Moreover, even if Nath’s paths were narrowly interpreted as being relative to two task bundles, there is nothing in Applicant’s claims that show that “two work items” cannot be two task bundles, i.e. each bundle functions as a work item.  Accordingly, Applicant’s argument is not persuasive.
With respect to claims 4/15, Applicant argues with respect to the limitation of “wherein the one or more components comprise a component indicative of a benefit of a same technician executing the pair of work items, wherein the benefit is associated with an advantage to the same technician” that “the cited references fail to teach or suggest this feature” (Remarks at pg. 13).
The Examiner maintains that Nath teaches precisely what is required by this limitation, i.e., “a component indicative of a benefit of a same technician executing the pair of work items, wherein the benefit is associated with an advantage to the same technician” in at least paragraphs 47 and 118 by teaching, for example, “computing the marginal benefit .DELTA.g.sub..omega.(t) at iteration t of the algorithm” and taking into consideration “prior knowledge from these two workers, including their daily commute routes, capability to perform multiple tasks, etc., the Context-Aware Crowdsourced Task Optimizer will recommend task bundle T.sub.A to worker .omega..sub.2 (240) and task bundle T.sub.B to worker .omega..sub.1 (230) ,” wherein lower travel overhead, e.g., commute distance, is reasonably understood as a benefit associated with an advantage to the worker. 
With respect to Applicant’s arguments regarding the §103 rejection of claims 6-7 ( Remarks at pgs. 14-15), these claims have both been amended and therefore the amendments and supporting arguments are believed to be fully addressed via the updated/new grounds of rejection set forth in the instant office action to address the amended claims.
For the reasons above, Applicant’s arguments concerning the §103 rejection are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-11), apparatus (claims 12-19), and computer program product comprising a non-transitory computer readable storage medium (claim 20) are each directed to at least one potentially eligible category of subject matter (process, machine, and article of manufacture, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea grouping set forth in the 2019 PEG because the claims recite steps for generating a workforce scheduling solution, which amounts to managing personal behavior or interaction, the claims also recite an abstract idea that falls within the “Mental Processes” abstract idea grouping via steps that can be performed in the human mind since the obtaining, calculating, and generating can be performed in the human mind (e.g., human evaluation, judgment, evaluation, observation) or at most with the aid of a pen and paper, which nevertheless qualifies as a mental process (as noted at pg. 9 of the October 2019 Update), the claims also recite an abstract idea that falls within the “Mathematical Concepts” abstract idea grouping via steps for calculating a measure […] and generating a solution to the problem by solving […], which can be implemented via mathematical calculations, equations, or relationships.  The claim limitations reciting the abstract idea, as recited in claim 1, are (Note: The elements that are not part of the abstract idea are enclosed within parentheses):
obtaining, by a (processor), an instance of a multisite heterogeneous workforce scheduling problem, wherein the multisite heterogeneous workforce scheduling problem comprises a set of work items and a set of technicians (which falls under the both the mental processes and certain methods of organizing human activity abstract ideas, and though not necessarily a mathematical calculation under the mathematical processes, is ancillary/insignificant pre-solution data gathering activity);
calculating, by the (processor),  a measure of likelihood for each pair of work items belong to the same sub-problem in a decomposition of the problem instance into a plurality of sub-problems such that a union of solutions to the plurality of sub-problems is a solution to the problem, said calculating comprises calculating one or more components indicating a relation between the pair of work items and each technician from the set of technicians potentially scheduled to execute either of them, said relation provided in the form of a utility function of scheduling either of the pair of work items to the technician (which can be performed mentally, as a mathematical calculation [Spec. at pars. 26-35, 55, and Fig. 1], and also represents a step of the “organizing human activity” abstract idea); and
generating a solution to the problem by solving the plurality of sub-problems in the decomposition, comprising: clustering, by the (processor), the set of work items induced by the measure into clusters; assigning a technician for each of the clusters; and aggregating solutions to the plurality of sub-problems, whereby providing a feasible solution to the multisite heterogeneous workforce scheduling problem (wherein the clustering, assigning, and aggregating can be performed mentally, and the aggregating can be performed as a mathematical calculation [Spec. at par. 58 and Fig. 1], and also represents a step of the “organizing human activity” abstract idea).

Independent claims 12 and 20 recite similar limitations as those discussed above and are therefore found to recite the same abstract idea as claim 1.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in the independent claims are directed to a computer-implemented method and a processor (claim 1), computerized apparatus having a processor (claim 12), and a computer program product comprising a non-transitory computer readable storage medium (claim 20).  These elements have been evaluated, but fail to integrate the abstract idea into a practical application because they are generic computing elements used as tools to perform the abstract idea to the judicial exception to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.  See MPEP 2106.05(f).  Similarly, the step for obtaining [an instance of the scheduling problem], although part of the abstract idea itself, also represents insignificant extra-solution activity (data gathering) that does not amount to a practical application.  See MPEP 2106.05(g).  Furthermore, these elements fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in the independent claims are directed to a computer-implemented method and a processor (claim 1), computerized apparatus having a processor (claim 12), and a computer program product comprising a non-transitory computer readable storage medium (claim 20).  These elements have been evaluated, but fail to integrate the abstract idea into a practical application because they are generic computing elements used as tools to perform the abstract idea to the judicial exception to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which does not amount significantly more than the abstract idea itself.  Furthermore, Applicant’s Specification acknowledges that nothing more than a general purpose computer to implement the claimed invention (Spec. at par. [0064] – noting that “computer readable program instructions may be provided to a processor of a general purpose computer, … or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks”).  Accordingly, the additional elements for using a generic computing to implement the claimed invention does not add significantly more to the abstract idea.  See Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.  In addition, even if obtaining step is not part of the abstract idea itself, this step nevertheless merely encompasses insignificant pre-solution data gathering activity accomplished via receiving/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  
The dependent claims (claims 2-11 and 13-19) are directed to the same abstract idea as recited in the independent claims, and describe additional details of the abstract idea itself when evaluated under Step 2A Prong One by reciting additional details that are part of the mathematical calculations, activities that can be performed mentally, or details refining the activity recited in the base claims for generating a workforce scheduling solution, which amounts to managing personal behavior or interaction.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-15, 17, and 19-20 are rejected under 35 U.S.C. §103 as unpatentable over Pereira (US 2011/0224816) in view of Nath et al. (US 2015/0317582, hereinafter “Nath”) in view of Sar et al. (US 2015/0150014, hereinafter “Sar”).

Claims 1/12/20:  As per claim 1, Pereira teaches a computer-implemented method comprising:
obtaining, by a processor, an instance of a multisite heterogeneous workforce scheduling problem, wherein the multisite heterogeneous workforce scheduling problem comprises a set of work items and a set of [resources] (paragraphs 6, 9, 11, 25-27, 44-49, 80, and Figs. 2-4:  computerized scheduling system may include a user interface to receive a plurality of operation due dates for each of a plurality of jobs, and to receive a plurality of operation release times for each of the number of job; There may be operations on the same job, on different parts and components, processed simultaneously on different machines [each “different” machine representing its own physical site, thus representing a multisite problem, which is heterogeneous since it may encompass different parts, components, and/or machines]; scheduling problem may be defined as a decision making process for operations starting and resources to be used [wherein Pereira’s resources to be used encompasses, inter alia, human labor, i.e., a workforce]; embodiments of the present invention can be performed by one or more processors executing sequences of instructions);
calculating, by the processor,  a measure … in a decomposition of the problem instance into a plurality of sub-problems such that a union of solutions to the plurality of sub-problems is a solution to the problem (paragraphs 8-11, 34, 46, 80, and Fig. 5A:  As noted above, a scheduling problem may be decomposed into a series of SMSP. The resource agents 206 (which have a meta-heuristic associated therewith) may obtain local solutions and later cooperate in order to overcome inter-agent constraints and achieve a global schedule; independently solving the plurality of single machine scheduling problems thereby calculating a plurality of near optimal single machine scheduling problem solutions; integrating the plurality of near optimal single machine scheduling problem solutions into a main multi-machine scheduling problem solution; embodiments of the present invention can be performed by one or more processors executing sequences of instructions); and
generating a solution to the problem by solving the plurality of sub-problems in the decomposition comprising: … aggregating solutions to the plurality of sub-problems (paragraphs 8-11, 34, 46, and Fig. 5A:  outputting the main multi-machine scheduling problem solution; a deterministic EJSSP may be decomposed into a series of deterministic SMSPs. That is, in a first phase, a first Job-Shop schedule may be found based on integration of all SMSP. Job due dates dj may exist. Accordingly, in a first operation, completion time estimates (due dates di) for each operation of each job may be defined (e.g., operation due dates may be input). Different and known job release times r; may exist, prior to which no processing of a job may be done. Accordingly, in a second operation, an interval between starting time estimates (release times) may be defined for all operations of each job (e.g., operation release times may be input). At this stage, only technological precedence constraints of operations and job due dates may be considered for defining completion and starting times. Based on the job release times r.sub.j and the job due dates d.sub.j, release dates r.sub.j and due dates C.sub.max may be determined for each SMSP. That is, in a third operation, all SMSP 1|r.sub.j|C.sub.max may be defined based on information defined in the first two operations. The release date r.sub.j may correspond to the earliest starting times of each operation. The due date d.sub.j may correspond to operation completion times. The notion r.sub.j and d.sub.j used at this point may consider that at present, Single Machine Scheduling Problems are being addressed. Subsequently, each SMSP may be solved independently by Tabu Search or a Genetic Algorithm (considering a self-parameterization issue). That is, in a fourth operation, all SMSP 1|r.sub.j|c.sub.max may be solved with the defined release times and due dates using Tabu Search or a Genetic Algorithm. Afterwards, the solutions obtained for each SMSP may be integrated to obtain a solution to the main EJSSP instance. That is, in a fifth operation, all of the obtained near-optimal solutions may be integrated into the main problem),
whereby providing a feasible solution to the multisite heterogeneous workforce scheduling problem (Examiner’s Note:  The preceding “whereby” clause simply expresses the intended result of a process step and is not entitled to patentable weight since it does not require additional steps to be performed nor does it limit a claim to a particular structure.  See MPEP 2111.04, noting, inter alia, that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"  Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  See also, Tex. Instruments Inc. v. U.S. Int'l Trade Comm'n, 988 F.2d 1165, 1172 (Fed.Cir.1993).  Nevertheless, Pereira teaches the instant “whereby” clause in at least paragraphs 9-11, 34-35, 48, 52, 66, and Figs. 5A/B:  e.g.,. “That is, in a fifth operation, all of the obtained near-optimal solutions may be integrated into the main problem. In a second phase, the feasibility of the schedule may be checked, and, if necessary, a coordination mechanism may be applied. Accordingly, in a sixth operation, that the integrated optimal solutions are a feasible solution and that the obtained near optimal solutions terminate with a local optimum may be verified; The feasibility of the main Job-Shop Scheduling Problem solution may be verified. Verification may include verifying near optimal solutions terminate with a local optimum).

Pereira does not explicitly teach:
a set of technicians;
calculating, by the processor, a measure of likelihood for each pair of work items from the set of work items to belong to the same sub-problem…, said calculating comprises calculating one or more components indicating a relation between the pair of work items and each technician from the set of technicians potentially scheduled to execute either of them, said relation provided in the form of a utility function of scheduling either of the pair of work items to the technician;
clustering, by the processor, the set of work items induced by the measure into clusters;
assigning a technician for each of the clusters.

Nath teaches:
a set of technicians (paragraphs 43, 53, 101, and Figs. 1-3:  e.g., given a set of tasks and a set of potential workers; provides personalized task recommendations to individual workers (or to specific groups of workers) based on their current context and their predicted future contexts, as well any optional personal preferences towards different types of tasks; Worker Pool);
calculating, by the processor, a measure…, said calculating comprises calculating one or more components indicating a relation between the pair of work items and each technician from the set of technicians potentially scheduled to execute either of them, said relation provided in the form of a utility function of scheduling either of the pair of work items to the technician (paragraphs 92-96, 100-104, and 120-131:  and Figs. 1-5: Algorithm 2, described below, uses a greedy approach to solve the utility function of Equation (8). First, the Context-Aware Crowdsourced Task Optimizer uses Algorithm 2, discussed below, to compute optimal payments for maximizing the utility function for each task /worker pair. Then, the Context-Aware Crowdsourced Task Optimizer uses Algorithm 1 to find the task bundle recommendations for each worker);
clustering, by the processor, the set of work items induced by the measure into clusters (paragraphs 53, 73, 101, 106, 109-110, 120, and Figs. 1-4:  e.g., the Context-Aware Crowdsourced Task Optimizer operates proactively in the background given a set of tasks and a set of potential workers; set of all available tasks is denoted by T=[.tau..sub.1, . . . , .tau..sub.m]. The set of workers is denoted by .OMEGA.=[.omega..sub.1, . . . , .omega..sub.n]. Note that .OMEGA. consists of two kinds of workers. The first type are those who are currently available and are actively looking for tasks. The other type of workers are the ones that are currently unavailable but, based on prior information, are expected to be available before tasks' deadlines; there is an exponential number of different suitable task sets for which g.sub..omega.(.) can be evaluated);
assigning a technician for each of the clusters (paragraphs 16, 47, 95, and Figs. 2-3:  assign or recommend tasks and task bundles to workers; Task Optimizer will recommend task bundle T.sub.A to worker .omega..sub.2 (240) and task bundle T.sub.B to worker .omega..sub.1; Context-Aware Crowdsourced Task Optimizer performs task and task bundle recommendations in rounds; wherein Figs. 2-3 display exemplary task bundles assigned to different workers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pereira with Nath because the references are analogous since they are each directed to features for optimizing task assignments, which is reasonably pertinent to Applicant’s field of endeavor of workforce scheduling solutions, and because combining the teachings of Pereira with Nath’s teachings for calculating relations between work items and technicians potentially scheduled to execute them, clustering work items, and assigning a technician to the clusters of work items would provide the benefit of bundling multiple tasks for workers to maximize completion of tasks and overall utility though (Nath at paragraph 4) and because “Advantageously, recommending task bundles for particular workers saves workers' time by eliminating the need for workers to manually browse through large collections of available tasks to find and accept one or more suitable tasks” (Nath at paragraph 50); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Pereira and Nath do not explicitly teach:
calculating, by the processor, a measure of likelihood for each pair of work items from the set of work items to belong to the same sub-problem.

Sar teaches:
calculating, by the processor, a measure of likelihood for each pair of work items from the set of work items to belong to the same sub-problem (paragraphs 19, 64, 67-69, 79, and Figs. 3A-D:  Based on determining that "apples" and "bananas" are members of the same category, S1 may be assigned a value indicative of a likelihood that task 300 and task 310 are related. For example, task similarity engine 120 may determine, based on comparing task components of task 300 and task 310, that there is an 80% likelihood that task 300 and task 310 are similar, and assign S1 the value of 0.8; task may be determined with a task action of "pay" based on a determined likelihood that a search that includes "cell phone" and "address" may indicate that a user is searching for an address that is related to a cellular phone and that the user is interested in paying the cellular phone bill; For example, a task completion step of "Travel to Grocery Store 1" may be associated with a task of a user if the user is located within a threshold distance of "Grocery Store 1"; modules are generally executed by processor 414 alone or in combination with other processors).
In addition, while Nath teaches the following limitation, Sar similarly teaches clustering, by the processor, the set of work items induced by the measure into clusters (paragraphs 56-59:  e.g., task similarity engine 120 may associate multiple tasks into a task group based on each of the multiple tasks having a similarity measurement with respect to one or more of the tasks of the task group that satisfies a threshold similarity value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pereira/Nath with Sar because the references are analogous since they are each directed to features for optimizing the completion of tasks, which is reasonably pertinent to Applicant’s field of endeavor of workforce scheduling solutions, and because combining the teachings of Pereira/Nath with Sar’s teachings for calculating a measure of likelihood that a pair of work items belong to the same sub-problem would provide the benefit of suggestions for completing multiple related tasks efficiently given their recognized similarity; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12 and 20 are directed to a computerized apparatus and computer program product for performing substantially similar limitations as those set forth in claim 1 and discussed above.  Accordingly, Pereira, in view of Nath/Sar, teaches a computerized apparatus and computer program product for performing the limitations discussed above (Pereira at paragraph 80:  Systems and methods for processing data according to exemplary embodiments of the present invention can be performed by one or more processors executing sequences of instructions contained in a memory device. Such instructions may be read into the memory device from other computer-readable mediums).  Accordingly, claims 12/20 are rejected using the same references and for substantially the same reasons as set forth above.

Claims 2/13: Pereira does not explicitly teach the limitation of claims 2/13.
However, Nath further teaches wherein the relation is based on one or more spatiotemporal parameters associated with each of the work items selected from the group consisting of: location; estimated duration; time frame during which the work item is to be executed; or any combination thereof (paragraphs 4, 15-16, 44, 47-48, 50, 54-55, 87, 110 and Fig. 2:  e.g., identifying and recommending bundles of multiple tasks compatible with workers' contexts (e.g., worker history, present or expected worker locations, travel paths, working hours, skill set, capabilities of worker's mobile computing devices, etc.); tasks near a first location 210 and to tasks near a second location 220; Total Task Duration: the accumulated time that a worker spends to complete all of the tasks in an accepted bundle of tasks; task distance and workers total duration are two of the parameters that are most affected by the set T.sub..omega). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in the combination of Pereira/Nath/Sar, Nath’s spatiotemporal parameter factors such as location or duration upon which the relation is based, as claimed, in order to optimize efficiency of task assignments with respect to a desired attribute of interest, such as a time related goal or a cost-based efficiency goal achieved by performing multiple tasks as proximate locations thereby avoiding excessive travel/downtime; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3/14:  Pereira does not explicitly teach the limitation of claims 3/14.
However, Nath further teaches wherein the relation is based on one or more occupational parameters associated with each of the technicians selected from the group consisting of: shifts; skills; associated depot locations; or any combination thereof (paragraphs 4, 15-16, 44, 47-48, 50, 54-55, 87, 110 and Fig. 2:  e.g., identifying and recommending bundles of multiple tasks compatible with workers' contexts (e.g., worker history, present or expected worker locations, travel paths, working hours, skill set, capabilities of worker's mobile computing devices, etc.); tasks near a first location 210 and to tasks near a second location 220; Total Task Duration: the accumulated time that a worker spends to complete all of the tasks in an accepted bundle of tasks; task distance and workers total duration are two of the parameters that are most affected by the set T.sub..omega).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in the combination of Pereira/Nath/Sar, Nath’s occupational parameter(s) such as a working hours (shift), skill set, or work location, as claimed, in order to optimize efficiency of task assignments with respect to a desired attribute of interest, such as occupational considerations in order to provide the benefit of optimizing the scheduling of tasks in view of relevant work-related considerations in pursuit of enhancing the efficiency of work task assignments, utilization of different workers’ skill sets, or the like; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4/15:  Pereira does not explicitly teach the limitation of claims 4/15. 
However, Nath further teaches wherein the one or more components comprise a component indicative of a benefit of a same technician executing the pair of work items, wherein the benefit is associated with an advantage to the same technician (paragraphs 47 and 118:  repeatedly compute a marginal benefit, .DELTA.g.sub..omega.(t), achieved by assigning a new task to a worker. This marginal benefit is computed in Step 2 of Algorithm 1. For computing the marginal benefit .DELTA.g.sub..omega.(t) at iteration t of the algorithm, the Context-Aware Crowdsourced Task Optimizer considers the tasks that have already been assigned to w at that iteration, while adjusting the distance and total task duration of the corresponding coefficients of .theta; worker .omega..sub.1 (230) would incur a relatively higher travel overhead (i.e., traveling a longer distance from his typical daily commute path) to perform the tasks in task bundle T.sub.A but a small travel overhead to perform the tasks in task bundle T.sub.B. Given prior knowledge from these two workers, including their daily commute routes, capability to perform multiple tasks, etc., the Context-Aware Crowdsourced Task Optimizer will recommend task bundle T.sub.A to worker .omega..sub.2 (240) and task bundle T.sub.B to worker .omega..sub.1 (230) [wherein lower travel overhead, e.g., commute distance, is a benefit associated an advantage to the worker]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in the combination of Pereira/Nath/Sar, Nath’s component indicative of a benefit of a same technician executing the pair of work items, as claimed, in order to optimize efficiency of task assignments with respect to a desired attribute of interest, such as consolidation of tasks to be performed by one worker in pursuit of enhancing the efficiency of work task assignments and maximizing resource utilization; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9/17:  Pereira does not explicitly teach the limitation of claims 9/17.
However, Nath further teaches wherein the one or more components comprise a component indicative of a benefit of a pair of different technicians executing the pair of work items (paragraphs 93-95 and Fig. 3:  describing features for recommending splitting tasks or bundles of tasks among different workers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in the combination of Pereira/Nath/Sar, Nath’s component indicative of a benefit of a pair of different workers executing different work items, as claimed, in order to optimize efficiency of task assignments with respect to a desired attribute of interest, such as both to optimize task completion rates and reduce task costs (Nath at paragraph 6); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11/19:  Pereira further teaches partitioning the set of [items] based on a partitioning of the set of work items induced by the measure, whereby the decomposition of the problem instance into a plurality of sub-problems is obtained (paragraphs 8-11, 34, 46, and Fig. 5A:  outputting the main multi-machine scheduling problem solution; a deterministic EJSSP may be decomposed into a series of deterministic SMSPs. That is, in a first phase, a first Job-Shop schedule may be found based on integration of all SMSP. Job due dates dj may exist. Accordingly, in a first operation, completion time estimates (due dates di) for each operation of each job may be defined (e.g., operation due dates may be input). Different and known job release times r; may exist, prior to which no processing of a job may be done. Accordingly, in a second operation, an interval between starting time estimates (release times) may be defined for all operations of each job (e.g., operation release times may be input). At this stage, only technological precedence constraints of operations and job due dates may be considered for defining completion and starting times. Based on the job release times r.sub.j and the job due dates d.sub.j, release dates r.sub.j and due dates C.sub.max may be determined for each SMSP. That is, in a third operation, all SMSP 1|r.sub.j|C.sub.max may be defined based on information defined in the first two operations. The release date r.sub.j may correspond to the earliest starting times of each operation. The due date d.sub.j may correspond to operation completion times. The notion r.sub.j and d.sub.j used at this point may consider that at present, Single Machine Scheduling Problems are being addressed. Subsequently, each SMSP may be solved independently by Tabu Search or a Genetic Algorithm (considering a self-parameterization issue). That is, in a fourth operation, all SMSP 1|r.sub.j|c.sub.max may be solved with the defined release times and due dates using Tabu Search or a Genetic Algorithm. Afterwards, the solutions obtained for each SMSP may be integrated to obtain a solution to the main EJSSP instance. That is, in a fifth operation, all of the obtained near-optimal solutions may be integrated into the main problem), but does not teach the set of technicians.
However, Nath teaches a set of technicians (paragraphs 43, 53, 101, and Figs. 1-3:  e.g., given a set of tasks and a set of potential workers; provides personalized task recommendations to individual workers (or to specific groups of workers) based on their current context and their predicted future contexts, as well any optional personal preferences towards different types of tasks; Worker Pool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate, in the combination of Pereira/Nath/Sar, Nath’s technicians within Pereira’s decomposition/partitioning scheme, in the manner claimed, in order to provide the benefit of recommendations for bundling multiple tasks for workers to maximize completion of tasks and overall utility though (Nath at paragraph 4); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-6 are rejected under 35 U.S.C. §103 as unpatentable over Pereira (US 2011/0224816) in view of Nath et al. (US 2015/0317582, hereinafter “Nath”) in view of Sar et al. (US 2015/0150014, hereinafter “Sar”), as applied to claim 4 above, and further in view of Lesaint et al. (US Patent No. 6,578,005, hereinafter “Lesaint”).

Claim 5:  Pereira, in view of Nath/Sar teaches the limitations of claim 4 as set forth above, but does not explicitly teach the limitation of wherein the component comprises a sub-component indicative of available time left to the technician after deduction of the time required for executing the pair of work items.
Lesaint teaches a sub-component indicative of available time left to the technician after deduction of the time required for executing the pair of work items (col. 9, lines 4-44:  e.g., Task J4 could be scheduled as a further task for one of these technicians if there is sufficient time remaining in his schedule after the projected completion time of the tasks he has already been scheduled to perform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pereira/Nath/Sar with Lesaint because the references are analogous since they are each directed to features for optimizing the completion of tasks, which is reasonably pertinent to Applicant’s field of endeavor of workforce scheduling solutions, and because combining the teachings of Pereira/Nath/Sar with Lesaint’s teachings providing a subcomponent indicative of available time left to the technician after deduction of the time required for executing a pair of work items would provide the benefit of determining future technician availability for performance of tasks to optimize the allocation of resources to future tasks (Lesaint at col. 1, lines 9-19); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6:  Pereira, in view of Nath/Sar teaches the limitations of claim 4 as set forth above, and with respect to claim 6 teaches work items in the form of a pair of work items (as discussed above in the rejection of parent claims 1 and 4 above), but does not explicitly teach of wherein the component comprises a sub-component indicative of a flexibility level among possible schedulings of the … work items for execution by the technician, the flexibility computed as a total number of possible schedulings of the … of work items within one shift of the technician.
Lesaint teaches a sub-component indicative of a flexibility level among possible schedulings of the … work items for execution by the technician, the flexibility computed as a total number of possible schedulings of the … of work items within one shift of the technician (col. 12, lines 18-27:  e.g., total tasks available for allocation; pre-scheduler schedules these tasks, so that there is the maximum amount of flexibility available for the subsequent scheduling steps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pereira/Nath/Sar with Lesaint because the references are analogous since they are each directed to features for optimizing the completion of tasks, which is reasonably pertinent to Applicant’s field of endeavor of workforce scheduling solutions, and because combining the teachings of Pereira/Nath/Sar with Lesaint’s teachings providing a subcomponent indicative of flexibility level of schedulings of work items would provide the benefit of scheduling tasks, such as Pereira’s paired tasks, to take advantage of variability in scheduling variables (e.g., technician availability) in order to optimize the allocation of resources to future tasks (Lesaint at col. 1, lines 9-19); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is  rejected under 35 U.S.C. §103 as unpatentable over Pereira (US 2011/0224816) in view of Nath et al. (US 2015/0317582, hereinafter “Nath”) in view of Sar et al. (US 2015/0150014, hereinafter “Sar”), as applied to claim 4 above, and further in view of Mitchell et al. (US 2010/0312605, hereinafter “Mitchell”) in further view of Adrian et al. (US 2014/0278646, hereinafter “Adrian”).

Claim 7:  Pereira, in view of Nath/Sar, teaches the limitations of claim 4 as set forth above, but does not explicitly teach the limitation of wherein the component comprises a sub-component indicative of a fragmentation level minimization potential in scheduling of the pair of work items for execution by the technician, wherein fragmentation is computed as a size of a largest possible free interval within a technician shift. 
Mitchell teaches a sub-component indicative of a fragmentation level minimization potential in scheduling of the pair of work items for execution by the technician, wherein fragmentation is computed as a size of [an interval] within a technician shift (paragraph 88, 103, and 106:  describing feature for pursuing objective of minimizing idle time, travel between a pair of assignments, etc. – e.g. least-drive-time option 434 indicates a preference that drive time between work orders be minimized [i.e., in pursuit of minimizing fragmentation of time between work items using amount, i.e. size, of travel time]; control 617c corresponds to an objective to minimize idle time and control 617f corresponds to an objective to minimize travel time between assignments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pereira/Nath/Sar with Mitchell because the references are analogous since they are each directed to features for optimizing the completion of tasks, which is reasonably pertinent to Applicant’s field of endeavor of workforce scheduling solutions, and because combining the teachings of Pereira/Nath/Sar with Mitchell’s teachings for providing a subcomponent indicative of fragmentation level minimization potential in scheduling work items for execution by a technician would provide the benefit of scheduling two or more tasks according to a desired business goal, such as to reduce travel time between assignments to improve schedule efficiency (Mitchell at paragraph 55); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Pereira, in view of Nath/Sar/Mitchell, does not teach a largest possible free interval.

Adrian teaches a largest possible free interval (paragraph 54: assignment may be based on a look up of all (most or a subset of) the agents within a group and find out if there may be any agents free within the window having the skill set to perform the work. For example, if five agents are found, matching may be refined based on the next rule which may be, for example, workload of the agents. Processing may calculate the total free time among these agents prior to, for example, Jul. 15, 2013 8 PM and pick the agent with the longest free time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pereira/Nath/Sar/Mitchell with Adrian because the references are analogous since they are each directed to features for optimizing the completion of tasks, which is reasonably pertinent to Applicant’s field of endeavor of workforce scheduling solutions, and because modifying Mitchell’s fragmentation computation by incorporating a longest possible free interval when scheduling fragmented work items for execution by technicians, in the manner claimed, would serve the motivation in the art to improve schedule efficiency (Mitchell at paragraph 55) since minimizing long gaps of time of idle workers addresses inefficiencies/nonproductive scheduling arrangements; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8, 10, 16, and 18 are rejected under 35 U.S.C. §103 as unpatentable over Pereira (US 2011/0224816) in view of Nath et al. (US 2015/0317582, hereinafter “Nath”) in view of Sar et al. (US 2015/0150014, hereinafter “Sar”), as applied to claims 4, 9, 15, and 17 above, and further in view of Magner et al. (US 2008/0040168, hereinafter “Magner”).

Claims 8/16:  Pereira, in view of Nath/Sar teaches the limitations of claim 4/15 as set forth above, but does not teach wherein said calculating comprises performing a summation of the component over all technicians.
Magner teaches performing a summation of the component over all technicians (paragraph 84:  costs are aggregated to determine the costs of a plurality of employees performing a task, and to calculate overall total costs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pereira/Nath/Sar with Magner because the references are analogous since they are each directed to features for optimizing the completion of tasks, which is reasonably pertinent to Applicant’s field of endeavor of workforce scheduling solutions, and because combining the teachings of Pereira/Nath/Sar with Manger’s teachings for performing a summation of a component (e.g., costs) over all employees would provide valuable insight into the total cost for an organization to accomplish a set of tasks in pursuit of understanding and improving overall operation efficiency (Magner at paragraph 2: improve overall operating efficiency); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10/18:  Pereira, in view of Nath/Sar teaches the limitations of claims 9/17 as set forth above.  With respect to the limitation of wherein said calculating comprises performing a summation of the component over all pairs of technicians.
Magner teaches performing a summation of the component over all pairs of technicians (paragraph 84:  costs are aggregated to determine the costs of a plurality of employees performing a task, and to calculate overall total costs [wherein a “plurality or employees” encompasses a pair, or at most represents an obvious variant since a pair is in fact a plurality, and since a plurality may similarly encompass a pair, i.e., two]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pereira/Nath/Sar with Magner because the references are analogous since they are each directed to features for optimizing the completion of tasks, which is reasonably pertinent to Applicant’s field of endeavor of workforce scheduling solutions, and because combining the teachings of Pereira/Nath/Sar with Manger’s teachings for performing a summation of a component (e.g., costs) over all pairs or employees would provide valuable insight into the total cost for an organization to accomplish a set of tasks by groups of employees in pursuit of understanding and improving overall operation efficiency (Magner at paragraph 2: improve overall operating efficiency); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
On the partitioning of dynamic workforce scheduling problems. Yossi Borenstein et al.  J Sched (2010) 13: 411-425: discloses features for decomposing a large dynamic scheduling problem into smaller problems.
Nielsen et al. (US 2014/0278661): discloses features for optimizing the scheduling of a plurality of activities among a plurality of technicians.
Mixed integer programming with decomposition to solve a workforce scheduling and routing problem.  Laesanklang, Wasakorn et al.  4th International Conference on Operations Researchand Enterprise Systems (ICORES 2015). Proceedings: 283- 93; xvi+431. INSTICC Press. (2015): discloses features for solving a workforce scheduling problem using an approach for decomposing the problem into sub-problems, which are solved via mixed integer programming techniques.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
05/10/2021